                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION
                                                                                      FILED
                                                                                       NOV OI 2018
 UNITED STATES OF AMERICA,                                                          Cieri<, U.S District Court
                                                                                       District Of Montana
                                                                                             Helen,
                              Plaintiff,               No. CV 17-54-H-SEH

 vs.
                                                       MEMORANDUM AND
 JOSEPH ROBERTSON and CARRIE                           ORDER
 PFLEGER ROBERTSON,

                              Defendants.


       Before the Court is Plaintiffs Renewed Motion for Summary Judgment 1

seeking declaratory and injunctive relief.2 A hearing on the motion was held on

September 24, 2018.

                                       Back2round

       This case has been fraught with repeated delay since filing on May 15,

2017. Defendants initially sought and received two extensions of time to file an




       'See Doc. 33.
       2
        Plaintiffs motion was originally filed on March 12, 2018, was withdrawn on April 27,
2018, and was renewed on May 8, 2018.

                                             -1-
answer. 3 After Plaintiff's Renewed Motion for Summary Judgment was filed,

Defendants sought and received two extensions in which to file a response. 4

        Concurrent with other delays, Defendants moved for admission of pro hac

vice counsel. That request was initially granted,5 but later withdrawn for failure to

comply with L.R. 7.3. 6 A motion for reconsideration of the withdrawal filed later

was denied. 7

        On August 24, 2018, Defendants moved to reopen discovery. 8 A hearing on

the motion was held on September 24, 2018. The motion was denied. 9

        Proposed findings of fact and conclusions oflaw, and optional supplemental

briefing directed to the Plaintiff's Renewed Motion for Summary Judgment were

filed. 10

        On August 3 1, 2018, Defendants filed a response to Plaintiff's Renewed



        3
             See Docs. 5, 6, 8, and 12.
        4
             See Docs. 40, 41, 42, and 43.
        5
            See Doc. 56.
        6
            See Doc. 68.
        7
            See Docs. 71 and 83.

        'See Doc. 65.
        9
            See Doc. 80.
        10
             See Doc. 82.

                                             -2-
Motion for Summary Judgment, and a Statement of Disputed Facts. 11 Twenty-

seven of the twenty-eight separately numbered statements of undisputed fact

submitted by Plaintiff were asserted to be disputed by Defendants, all of which

were supported by the following statement:

                       Disputed, for the reasons that the Defendants have
                not had the opportunity to conduct necessary discovery
                in this matter, and cannot determine the veracity ofthe
                United States' statements. The Defendants have filed a
                Motion to Reopen Discovery (ECF Nos. 65-66), and
                have further requested relief under Rule 56(d),
                F.R.Civ.P., in their response to the United States'
                Motion for Summary Judgment. 12

      On October 12, 2018, Defendants filed an optional supplemental brief with

multiple untimely submissions attached. 13 A motion to strike the untimely

attachments was filed by Plaintiff on October 15, 2018, 14 and was granted on

October 24, 2018. 15

                                      Undisputed Facts

      If a party fails to properly address another party's assertion of fact as


      11
           See Docs. 74 and 75.
      12
           Docs. 75 at 1-22, 24-28.
      13
           See Doc. 90.
      14
           See Doc. 91.
      15
           See Doc. 98.

                                            -3-
required by Rule 56( c), "the court may ... consider the fact undisputed for

purposes of a summary judgment motion." 16 Defendants have failed to properly

address the Plaintiffs asserted facts.

       The following facts are undisputed for purposes of Plaintiffs Renewed

Motion for Summary Judgment.

       1.         Defendants Joseph and Carrie Robertson ("Robertsons") "own and

reside on a patented mining claim on the Jefferson [Ranger] District of the

Beaverhead-Deerlodge National Forest near Basin, Montana" ("White Pine

claim"). 17

       2.         The White Pine claim is bordered on three sides by federal land

within the Beaverhead-Deerlodge National Forest and on a fourth side by an un-

patented mining claim ("Mohawk claim"). 18

       3.         In October of 2006, the United States Forest Service ("USFS")

conducted an investigation of a suspected trespass on federal land surrounding the

White Pine claim. 19



       16
            Fed. R. Civ. P. 56( e ).
       17
            Doc. 35 at 2.
       18
            See Doc. 35 at 2.
       19
            Doc. 36 at 2.

                                             -4-
          4.        "On April 23, 2007, Forest Service Law Enforcement officer John

Janik issued multiple citations to Joseph Robertson for unauthorized occupation of

[National Forest System ("NFS")] land adjacent to the White Pine claim." 20

          5.        On June 9, 2007, Janik returned to conduct a follow-up investigation

and found that the property stored in trespass had not been removed. 21 Janik

documented the continued violations. 22

          6.       "On August 9, 2007, [Joseph] Robertson was tried in absentia and

found guilty on five violations." 23 Final judgment was entered on August 14, 2007,

and he was ordered to pay a $2,625 fine. 24

      7.           "In September of 2010, the Forest Service completed a survey of the

boundary between the [White Pine] claim ... and NFS land." 25 The September

20 IO survey confirmed that a portion of the Robertsons' barn, a variety of

vehicles, equipment, and other materials were on NFS land. 26


          0
      '       See Doc. 35 at 3.
      21
              See Doc. 35 at 3.
      22
              See Doc. 35 at 3.
      23
              Doc. 35 at 4.
      24
              See Doc. 35 at 4.
      25
              Doc. 35 at 5.
      26
              See Doc. 35 at 5.

                                              -5-
       8.         The Mohawk mining claim was closed December 30, 2010 for failure

to pay annual maintenance fees. 27

       9.         On August 31, 2011, "John Janik returned to the vicinity of the

Robertsons' White Pine claim" and documented continuing violations that had

first been discovered by Janik in 2006. 28

        10.       On June 26, 2012, United States Magistrate Judge Lynch found

Joseph Robertson guilty of, inter alia, "use or occupancy of NFS lands without

authorization." 29 "Robertson was sentenced to 6-months unsupervised

probation. " 30

       11.       "On October 24, 2013, while investigating [Joseph] Robertson's

compliance with his sentence conditions ... continued trespass on [NFS] lands

was documented. 31 Additional documentation of trespass on the White Pine claim

occurred on July 31, 2012, October 24, 2013, November 6 and 15, 2013, May 20,

2014, October 16, 2014, May 8 and 14, 2015, and July 27, 2015. 32


       27
            See Doc. 35 at 6-7.
       28
            Doc. 35 at 6.
       29
            Doc. 35 at 7.
       30
            Doc. 35 at 8.
       31
            Doc. 35 at 8.
       32
            See Doc. 35 at 8.

                                             -6-
      12.       On October 9, 2015, the USPS notified Defendants that a USPS agent

had observed unauthorized surface activity on the Mohawk claim. 33 "Defendants

were directed to cease activity and submit a Plan ofOperations." 34 "To date, the

[USPS] has not approved a Plan of Operations from the Robertsons." 35

      14.       On October 12, 2017, the Bureau of Land Management sent a letter

informing Defendants that the Mohawk claim "was declared null and void." 36

      15.       Robertsons do not currently have any unpatented mining claims on

the Beaverhead-Deerlodge National Forest. 37

                                      Discussion

      Federal Rule of Civil Procedure 56 provides that a court should grant

summary judgment if "there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter oflaw." 38 "In 'determining whether

summary judgment is appropriate, [the court] view[s] the evidence in the light




      33
           See Doc. 35 at 9.
      34
           Doc. 35 at 9.
      35
           See Doc. 35 at 9.
      36
           Doc. 35 at 9.
      37
           See Doc. 35 at 9.
      38
           Fed. R. Civ. P. 56(a).

                                          -7-
most favorable to the non-moving party."' 39

       The USFS has the authority and jurisdiction to regulate activities that take

place in the National Forest System and that have "affected, threatened, or

endangered National Forest land." 40 "Constructing, placing, or maintaining any

kind of road, trail, structure, fence, enclosure, communication equipment ... or

other improvement" on NFS land is prohibited absent specific authorization. 41

       One proposing to conduct mining operations on NFS land "must submit a

proposed plan of operations to the District Ranger having jurisdiction over the

area in which operations will be conducted ... if the proposed operations will

likely cause a significant disturbance of surface resources." 42 The Plan of

Operations must be approved before any mining activities commence on the

unpatented mining claim. 43 Construction or maintenance of structures on a mining

claim constitute significant surface disturbances, and require an approved Plan of




      39
         Vos v. City of Newport Beach, No. 16-56791, 2018 WL 2771049, at *3 (9th Cir. June
11,2018) (quotingLalv. California, 746 F.3d 1112, 1115-16 (9th Cir. 2014).
      40
           United States v. Parker, 761 F.3d 986,991 (9th Cir. 2014).
      41
           36 C.F.R. § 261.l0(a).
      42
           36 C.F.R. § 228.4(a)(3).
      43
           36 C.F.R. § 228.4(a)(3).

                                                -8-
Operations. 44

       Defendants do not have an approved Plan of Operations for the Mohawk

claim and have previously been notified that the claim has been declared "null and

void." 45 Although the Robertsons have sought multiple Plans of Operation, all

applications were denied as incomplete. 46

       Absent an approved Plan of Operations, Defendants cannot conduct mining

or other activities that cause significant surface disturbances on the Mohawk

claim. Any structure constructed and partially maintained on the Mohawk claim is

therefore in trespass.

       Defendants have engaged in unauthorized storage and disposal of personal

property, including vehicles, machinery, fencing, and livestock, on NFS land

surrounding the White Pine claim. The trespass has continued unabated since

2006 and has resulted in damage to NFS land.

       Defendants have, and continue to, trespass on federal land, including the

Mohawk claim and federal property adjacent to the White Pine claim. No

authorization or Plan of Operations has been obtained for the continued

       44
          See United States v. Brunskill, 792 F.2d 938 (9th Cir. 1986); United States v. Backlund,
689 F .3d 986, 995 (9th Cir. 2012).
       45
            Doc. 35 at 9.
       46
            See Doc. 35 at 4.

                                               -9-
occupation.

       There being no genuine dispute as to any material fact in the record,

       ORDERED:

          I.    Plaintiffs Renewed Motion for Summary Judgment47 is GRANTED;

       2.       Defendant's unauthorized use of and encroachment onto NFS land

constitutes an unlawful trespass on the property of the United States in violation of

16 U.S.C. § 551 and regulations promulgated thereunder;

       3.       Defendants are permanently enjoined from unlawful use of or

encroachment onto federal land located on the Beaverhead-Deerlodge National

Forest;

      4.        Defendants shall remove any and all unauthorized structures or

personal property occupying NFS land within 30 days of the date of this Order. If

such property is not removed, it may be deemed abandoned and removed or

disposed of at the discretion of the USFS, the costs of which may be assessed

against Defendants.

      5.        If Defendants do not remove trespassing property as ordered in

paragraph 4, and if Plaintiff is required to restore the surface property, it is entitled

to reimbursement for restoration and rehabilitation costs for land damaged by the


      47
           Doc. 33.

                                          -10-
trespass. If such restoration and rehabilitation costs are warranted, Plaintiff shall

submit to the Court a bill of costs for the completion of such necessary removals

and for restoration of land damaged by the trespass.

      6.     Plaintiff is entitled to costs authorized by law.
                       s+
      DATED this L-cfay ofNovember, 2018.



                                                ~{£~tt~
                                                United States District Judge




                                         -11-
